Citation Nr: 0125303	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-03 960	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hyperkeratotic 
dermatitis with skin cancer secondary to antihypertensive 
medications.

2.  Entitlement to an increased evaluation for lumbosacral 
spine disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from RO rating decisions.  

The Board notes that a claim for a total disability 
evaluation based on individual unemployability (TDIU) may be 
inferred from the veteran's statements before the Board on 
appeal to the effect that he was unable to continue working 
as a result of his service-connected back disability and that 
he has been found disabled by the Social Security 
Administration as a result of his service-connected 
disabilities.  The RO has not yet had the opportunity to 
address a claim of entitlement to TDIU.  Accordingly, that 
issue is referred to the RO for such further development as 
may be necessary. 

(The veteran's claim of entitlement to service connection for 
hyperkeratotic dermatitis with skin cancer secondary to 
antihypertensive medications is addressed in the REMAND 
appended to this decision.)


FINDING OF FACT

The veteran's service-connected lumbosacral spine disability 
is manifested by moderately severe limitation of motion, 
objective signs of pain on use, a persistent burning pain 
radiating down the left leg, objective evidence of 
radiculopathy, and radiologic evidence of degenerative 
osteoarthritis and degenerative disc disease of the lumbar 
spine with spinal stenosis.


CONCLUSION OF LAW

A 60 percent evaluation for service-connected lumbosacral 
spine disability is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his service-connected lumbosacral spine 
disability.  Disability evaluations are determined by 
applying the criteria set forth in VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2001).

Service connection for lumbosacral spine disability was 
granted in 1968, and that disability has been evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, since that time.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  This law redefines the 
obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board is satisfied that all provisions 
of the VCAA have been met with respect to this rating issue.  
Among other actions, the veteran has been afforded a VA 
examination and has been given opportunity to provide 
testimony at a hearing before the Board.  Given the notice 
and assistance already provided by the RO, no further 
development is required.  See also 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The veteran submitted this claim for an increased evaluation 
in April 1997.  On VA examination conducted in August 1997, 
the veteran reported that he was employed as a roofer until 
he stopped working in 1991, at about 45 years of age, due to 
back pain.  He also reported that he sustained a fracture of 
a neck vertebra in an automobile accident in 1996.  The 
veteran was seen by two examiners during the course of the 
August 1997 VA examination.  One examiner stated that the 
veteran walked with a significant limp; the other stated that 
the veteran walked with a lumbering gait but no limp.  He 
arose from a chair cautiously.  Range of motion of the back 
was to 38 degrees of forward flexion, 14 degrees of 
extension, 14 degrees of left lateral flexion, and 24 degrees 
of right lateral flexion.  Objective evidence of pain on 
motion, described as trembling, was noted.  The final 
diagnosis was degenerative joint disease of the lumbosacral 
spine, with disc disease at L2, L3, L4, and L5.  

No radiologic examinations were conducted at the time of the 
August 1997 VA examination, apparently because the veteran 
had recently undergone VA radiologic and magnetic resonance 
imaging (MRI) of the lumbar spine.  VA radiologic examination 
of the lumbar spine conducted in February 1997 had disclosed 
significant osteoarthritis, hypertrophic changes in multiple 
facet joints, and spinal stenosis, L3-S1.  MRI examination of 
the lumbar spine in April 1997 disclosed minimal annular disc 
bulges at L2-3, L3-4, L4-5, and L5-S1.  There was spinal 
stenosis at each of these levels, resulting from a 
combination of the disc bulges and facet and ligamentum 
flavum hypertrophy.  The examiner concluded that the MRI 
disclosed lumbar degenerative disc disease with some degree 
of spinal stenosis.  VA electromyography (EMG) and nerve 
conduction velocity (NCV) examination conducted in March 1997 
confirmed L5-S1 radiculopathy.

At his July 2001 hearing before the Board, the veteran 
testified that he had been to a VA pain clinic, but his pain 
was not helped because his back was "too bad."  He worked as 
a roofer until his back disability and other disorders became 
too severe to allow him to continue that type of work.  He 
received Social Security disability as a result of the 
severity of his back disability.  The veteran also testified 
that he was unable to bend without pain, so that he had to 
have help to take his shoes off or put them on.  He could 
perform manual activity, such as mowing the lawn, for only 
about five minutes at a time.  He testified that he had 
muscle spasms in his back an average of twice weekly, and 
that he had constant back pain and a constant burning pain 
radiating down his left leg.  Medications alleviated the pain 
somewhat, but never completely.

The veteran also testified that the 1997 VA examination was 
incomplete and conflicted with results of prior examinations, 
especially with regard to neurologic impairment.  The veteran 
testified that abnormalities of his reflexes, such as absent 
ankle jerk reflexes, had been previously noted.  (The Board 
notes that objective evidence of record supports this 
contention.  The report of VA examination conducted in May 
1969 discloses that the left Achilles tendon reflex was 
absent.  Ankle jerks were absent on VA examination conducted 
in September 1989.  Deep tendon reflexes were 2+ in each knee 
and 1+ in each ankle when assessed in January 1996.  In 
short, the objective evidence confirms abnormality of the 
veteran's ankle jerk reflexes, with the severity of that 
abnormality somewhat varied.)  

As noted above, the veteran's service-connected lumbosacral 
spine disability is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
which provides the criteria for evaluation of intervertebral 
disc syndrome.  A 20 percent evaluation may be assigned for 
moderate recurring attacks of intervertebral disc syndrome.  
Severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief, warrants a 40 percent evaluation.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  Diagnostic Code 5293. 

There is objective evidence that the veteran has limitation 
of motion to 38 degrees of flexion and 10 degrees of 
extension, suggesting that his limitation of motion is at 
least moderate to moderately severe.  In addition, there is 
also objective evidence that the veteran has pain on use even 
with the extent of motion he retains, resulting in what might 
be characterized as severe limitation of motion when pain is 
considered.  The veteran has a constant burning pain 
radiating down into the left leg.  As the objective evidence 
discloses both degenerative joint disease and degenerative 
disk disease, with spinal stenosis and disc bulging 
essentially from L3 to S1, as well as L5-S1 radiculopathy, 
the veteran's complaint of pain characteristic of sciatic 
neuropathy and intervertebral disc syndrome is credible.  VA 
outpatient treatment records support his testimony that he 
was evaluated for pain management, and that conservative, 
non-surgical treatment was recommended, focusing on pain 
relief.  

The objective evidence of pathology supports a conclusion 
that the veteran has persistent pain and neurologic symptoms 
appropriate to the site of the diseased discs.  The veteran 
contended, in a statement he submitted as part of his notice 
of disagreement, that his symptoms met the criteria for a 60 
percent evaluation.  The Board agrees.  With application of 
38 C.F.R. § 4.7 and 38 C.F.R. § 4.3, the Board concludes that 
the veteran's symptoms, particularly the functional loss he 
experiences due to persistent pain, are best approximated by 
the criteria for the 60 percent rating.  An increased rating 
is therefore warranted.  

The award of the 60 percent rating is an award of the highest 
schedular rating available for intervertebral disc syndrome.  
Diagnostic Code 5293.  Even so, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2001).  The current 
evidence of record does not demonstrate that the service-
connected back disability has resulted in frequent periods of 
hospitalization or in interference with employability beyond 
that contemplated by the schedular criteria.  § 3.321.  It is 
undisputed that the back disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

A 60 percent evaluation is granted for service-connected 
lumbosacral spine disability, subject to the laws and 
regulations governing the award of compensation benefits.  


REMAND

At his July 2001 hearing before the Board, the veteran 
testified that he had been told by a VA health care provider, 
identified as S.T. (hearing transcript, p.6), that his skin 
sensitivity to the sun, which resulted in early development 
of skin cancer, was due to a medication--hydrochlorothiazide, 
which he was taking for his service-connected hypertension.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001) requires that VA assist the veteran by obtaining 
medical opinion evidence if such an opinion is necessary to 
decide the claim.  


The veteran has alleged that there is a medical relationship 
between medications used to treat service-connected 
hypertension and his subsequent development of skin cancer.  
It appears that a medical opinion is required to determine 
the likelihood of such alleged relationship.  The veteran 
should be advised that the opinion of the provider who 
advised the veteran that there was such a relationship should 
be obtained in writing in order to substantiate the veteran's 
claim.  If that provider cannot be contacted, or if the 
veteran is unable to obtain that opinion in writing, further 
development must be conducted to obtain the requested medical 
opinion. 

Accordingly, the case is REMANDED for the following: 

1.  The RO should associate records of 
the veteran's VA medical treatment, 
especially as related to a skin disorder, 
from April 1997 to the present, or any 
other records of the veteran's treatment 
by S.T. which the veteran identified and 
which are not yet of record.  The veteran 
should be asked to identify any other 
health care providers from whom he has 
received relevant treatment since April 
1997, and, after obtaining the necessary 
authorizations, the RO should assist the 
veteran in obtaining the identified 
records for inclusion in the claims file.  

2.  The veteran should be advised that he 
should obtain in writing the opinion of 
the clinical provider who advised him of 
a relationship between a medication 
prescribed for service-connected 
hypertension and a skin disorder.  

3.  If the veteran is unable to obtain in 
writing the opinion referenced in 
paragraph two above, or if additional 
medical opinion is required in order to 

adjudicate the claim after that statement 
is submitted, the veteran should be 
afforded a VA examination to obtain a 
medical opinion as to whether it is at 
least as likely as not that treatment for 
service-connected hypertension either 
caused or made worse a current skin 
disorder.  The examiner should review the 
record before rendering an opinion.  The 
claims folder with a copy of this remand 
should be made available to the examiner 
for review.  The examiner should 
specifically state whether any additional 
diagnostic testing is required or 
recommended or would assist in providing 
the requested opinion, and any 
recommended testing should be conducted 
before the final examination report is 
prepared.  The rationale for all opinions 
expressed should be set forth.

4.  After completion of the above, the RO 
should review the expanded record and re-
adjudicate the claim of entitlement to 
service connection for a skin disorder.  
If the claim remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



